...    .   ...   ~
      AO 245B(Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Page 1of1
                                                                                                                                                           1+
                                         UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                        v.                                             (For Offenses Committed On or After November I, 1987)



                          Angel Gonzalez-Hernandez                                     Case Number: 3:19-mj-20932

                                                                                       Lewis Christian Muller
                                                                                       Defendant's Attorney


      REGISTRATION NO. 83400298
      THE DEFENDANT:
       IZI pleaded guilty to count( s) 1 of Complaint
                                                ~~~__..;;..~~~~~~~~~~~~~~~~~~~~~~~~



       D was found guilty to count(s)
                 after a plea of not guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                   Nature of Offense                                                               Count Number(s)
      8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                     1

       D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




       D Count(s)         ~~~~~~~~~~~~~~~~~-
                                                                                        dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                    ~ TIME SERVED
       IZI       Assessment: $10 WAIVED IZI Fine: WAIVED
       IZI       Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the       defendant's possession at the time of arrest upon their deportation or removal.
       D         Court recommends defendant be deported/removed with relative,                          charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Thursday, February 21, 2019
                                                                                  Date of Imposition of Sentence


      Received        ~~~~~~~+--
                                                             FILED
                      DUSM

                                                              FEB 21 2019
                                                     CLERK, U.S. DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA
      Clerk's Office Copy                       BY                            DEPUTY                                              3: 19-mj-20932
